            Case 7:20-cv-09319-PMH Document 7 Filed 02/02/21 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BENJAMIN KLEIN,
                            Plaintiff,
-against-                                                       20-CV-9319 (PMH)

SHLOMO KOENIG, SECRET POLICE CHIEF                              ORDER OF DISMISSAL
(aka MODESTY SQUAD), et al.,
                            Defendants.


PHILIP M. HALPERN, United States District Judge:

        Plaintiff Benjamin Klein brings this pro se action, for which the filing fees have been paid,

alleging that Defendants violated his constitutional rights. For the reasons stated below, the Court

dismisses the complaint with leave to replead within thirty days of the date of this order.

                                     STANDARD OF REVIEW

        The Court has the authority to dismiss a complaint, even when the plaintiff has paid the

filing fees, if it determines that the action is frivolous, Fitzgerald v. First E. Seventh Tenants Corp.,

221 F.3d 362, 363-64 (2d Cir. 2000) (per curiam) (citing Pillay v. INS, 45 F.3d 14, 16-17 (2d Cir.

1995) (per curiam) (holding that Court of Appeals has inherent authority to dismiss frivolous

appeal)), or that the Court lacks subject matter jurisdiction, Ruhrgas AG v. Marathon Oil Co., 526

U.S. 574, 583 (1999). Moreover, the court “has the power to dismiss a complaint sua sponte for

failure to state a claim,” Leonhard v. United States, 633 F.2d 599, 609 n. 11 (2d Cir. 1980), so long

as the plaintiff is given notice and “an opportunity to be heard.” Thomas v. Scully, 943 F.2d 259,

260 (2d Cir.1991) (per curiam); see also Perez v. Ortiz, 849 F.2d 793, 797 (2d Cir. 1988); Wright

& Miller, Federal Practice and Procedure § 1357, at 301 & n. 3. The Court is obliged, however,

to construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470
             Case 7:20-cv-09319-PMH Document 7 Filed 02/02/21 Page 2 of 6




F.3d 471, 474-75 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original).

        Although pro se litigants enjoy the Court’s “special solicitude,” Ruotolo v. I.R.S., 28 F.3d

6, 8 (2d Cir. 1994) (per curiam), their pleadings must comply with Rule 8 of the Federal Rules of

Civil Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief. A complaint states a claim for relief if the claim is plausible. Ashcroft

v. Iqbal, 556 U.S. 662, 678-79 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007)). To review a complaint for plausibility, the Court accepts all well-pleaded factual

allegations as true and draws all reasonable inferences in the pleader’s favor. Id. (citing Twombly,

550 U.S. at 555). But the Court need not accept “[t]hreadbare recitals of the elements of a cause

of action,” which are essentially legal conclusions. Id. at 678 (citing Twombly, 550 U.S. at 555).

As set forth in Iqbal:

        [T]he pleading standard Rule 8 announces does not require detailed factual allegations, but
        it demands more than an unadorned, the-defendant-unlawfully-harmed-me accusation. A
        pleading that offers labels and conclusions or a formulaic recitation of the elements of a
        cause of action will not do. Nor does a complaint suffice if it tenders naked assertions
        devoid of further factual enhancement.

Id. (internal citations, quotation marks, and alteration omitted). After separating legal conclusions

from well-pleaded factual allegations, the court must determine whether those facts make it

plausible – not merely possible – that the pleader is entitled to relief. Id.

                                            DISCUSSION

        Plaintiff’s 19-page complaint fails to comply with Rule 8. The Court has closely scrutinized

Plaintiff’s complaint, and despite the information that Plaintiff presents, the Court is unable to

understand what claims Plaintiff is trying to assert. The Court therefore dismisses the complaint

for failure to state a claim. Even if Plaintiff’s complaint does state any valid claims, the complaint

suffers from other deficiencies.

                                                   2
          Case 7:20-cv-09319-PMH Document 7 Filed 02/02/21 Page 3 of 6




A.     RICO Claim

       Plaintiff’s assertion that he brings claims under the civil provision of the Racketeering

Influenced and Corrupt Organizations Act (RICO), 18 U.S.C. § 1961(c) fails to state a claim

because he does not allege that Defendants acted as an enterprise or engaged in any racketeering

activity. It also appears that Plaintiff’s claims may be untimely. Additionally, many of the

Defendants that Plaintiff names are private parties, and Plaintiff cannot bring federal claims against

private parties To state a civil RICO claim, Plaintiff must plead that he was injured by “(1) conduct

(2) of an enterprise (3) through a pattern (4) of racketeering activity.” See Sedima, S.P.R.L. v. Imrex

Co., 473 U.S. 479, 496 (1985). The complaint does not suggest that any such activity took place.

Accordingly, the Court dismisses Plaintiff’s RICO claims for failure to state a claim.

       Plaintiff also cannot initiate the arrest and prosecution of any individual or entity in this

Court because “the decision to prosecute is solely within the discretion of the prosecutor.” Leeke

v. Timmerman, 454 U.S. 83, 87 (1981). Nor can Plaintiff direct prosecuting attorneys to initiate a

criminal proceeding against Defendants, because prosecutors possess discretionary authority to

bring criminal actions, and they are “immune from control or interference by citizen or court.”

Conn. Action Now, Inc. v. Roberts Plating Co., 457 F.2d 81, 87 (2d Cir. 1972).

B.     Claims Under 42 U.S.C. § 1983 and Private Parties

       Because Plaintiff asserts claims that Defendants violated his constitutional rights, his

claims are construed as claims under 42 U.S.C. § 1983. To state a claim under 42 U.S.C. § 1983,

a plaintiff must allege both that: (1) a right secured by the Constitution or laws of the United States

was violated, and (2) the right was violated by a person acting under the color of state law, or a

“state actor.” West v. Atkins, 487 U.S. 42, 48-49 (1988).

       Plaintiff’s claims against the private parties must also be dismissed. A claim for relief under

§ 1983 must allege facts showing that each defendant acted under the color of a state “statute,
                                                  3
          Case 7:20-cv-09319-PMH Document 7 Filed 02/02/21 Page 4 of 6




ordinance, regulation, custom or usage.” 42 U.S.C. § 1983. Private parties are therefore not

generally liable under the statute. Sykes v. Bank of America, 723 F.3d 399, 406 (2d Cir. 2013)

(citing Brentwood Acad. v. Tenn. Secondary Sch. Athletic Ass’n, 531 U.S. 288, 295 (2001)); see

also Ciambriello v. Cnty. of Nassau, 292 F.3d 307, 323 (2d Cir. 2002) (“[T]he United States

Constitution regulates only the Government, not private parties.”). As Defendants Yitzchok Dov

(Isaac, George) Fisch, Rabbi Gabriel Stern, Zalman Dov Klein, Malky Fisch, Dina Klein, Aryeh

Gutman, Schlomo Gutman, Aaron Eagle, Jacob (Yossi) Eagle, Esther Klein, and Avraham Lehrer

are private parties who do not work for any state or other government body, Plaintiff has not stated

a claim against these defendants under § 1983.

C.      Leave to Replead

        Second Circuit precedent is clear that “[a] pro se complaint should not [be] dismiss[ed]

without [the Court’s] granting leave to amend at least once when a liberal reading of the complaint

gives any indication that a valid claim might be stated.” Dolan v. Connolly, 794 F.3d 290, 295 (2d

Cir. 2015) (quoting Chavis v. Chappius, 618 F.3d 162, 170 (2d Cir. 2010) (internal quotation marks

omitted)). Because the nature and viability of Plaintiff’s claims are not clear, the Court grants

Plaintiff leave to replead within 30 days of the date of this order.

        In the event that Plaintiff chooses to file an amended complaint, the Court strongly

encourages him to ask for assistance from someone who can help him organize his thoughts and

claims. If Plaintiff needs legal advice related to this matter, he may contact the New York Legal

Assistance Group’s Legal Clinic for Pro Se Litigants in the Southern District of New York, which

is a free legal clinic staffed by attorneys and paralegals to assist those who are representing

themselves in civil lawsuits in this Court. A copy of the flyer with details of the clinic is attached to




                                                   4
          Case 7:20-cv-09319-PMH Document 7 Filed 02/02/21 Page 5 of 6




this order. The amended complaint, if Plaintiff chooses to file one, should be sent to this Court’s Pro

Se Intake Unit.

       In the statement of claim, Plaintiff must provide a short and plain statement of the relevant

facts supporting each claim against each defendant named in the amended complaint. Plaintiff is

also directed to provide the addresses for any named defendants. To the greatest extent possible,

Plaintiff’s amended complaint must:

              give the names and titles of all relevant persons;

              describe all relevant events, stating the facts that support Plaintiff’s case including what
              each defendant did or failed to do;

              give the dates and times of each relevant event or, if not known, the approximate date
              and time of each relevant event;

              give the location where each relevant event occurred;

              describe how each defendant’s acts or omissions violated Plaintiff’s rights and describe
              the injuries Plaintiff suffered; and

              state what relief Plaintiff seeks from the Court, such as money damages, injunctive
              relief, or declaratory relief.

       Essentially, the body of Plaintiff’s amended complaint must tell the Court: who violated

his federally protected rights; what facts show that his federally protected rights were violated;

when such violation occurred; where such violation occurred; and why Plaintiff is entitled to relief.

Because Plaintiff’s amended complaint will completely replace, not supplement, the original

complaint, any facts or claims that Plaintiff wishes to maintain must be included in the amended

complaint. The amended complaint cannot be excessively long or complicated; and must be a

short, plain, and concise statement of the elements of each claim for relief.

                                            CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

                                                     5
           Case 7:20-cv-09319-PMH Document 7 Filed 02/02/21 Page 6 of 6




         The Clerk of Court is further instructed to hold this matter open on the docket until a civil

judgment is entered.

         Plaintiff’s complaint is dismissed for failure to state a claim for relief. The Court grants

Plaintiff 30 days’ leave to file an amended complaint that complies with the standards set forth

above. Plaintiff must submit the amended complaint to this Court’s Pro Se Intake Unit within thirty

days of the date of this order, caption the document as an “Amended Complaint,” and label the

document with docket number 20-CV-9319 (PMH). An Amended Complaint form is attached to

this order. If Plaintiff fails to submit an amended complaint within the time allowed and does not

show good cause to excuse such failure, the Court will enter a civil judgment consistent with this

order and direct the Clerk of Court to terminate this matter.

SO ORDERED.

Dated:     February 2, 2021
           New York, New York

                                                  PHILIP M. HALPERN
                                                  United States District Judge




                                                   6
